             Case 2:21-cv-00272-BLW Document 3 Filed 07/08/21 Page 1 of 2




Mark S. Northcraft, ISB No. 9892                                The Honorable B. Lynn Winmill
Aaron D. Bigby, ISB No. 10172
NORTHCRAFT BIGBY PC
819 Virginia Street, Suite C-2
Seattle, WA 98101
Telephone: (206) 623-0229
Facsimile: (206) 623-0234
Email: mark_northcraft@northcraft.com
        aaron_bigby@northcraft.com
Attorneys for Defendant Echo Rental Company



                                  UNITED STATES DISTRICT COURT
                                     FOR THE STATE OF IDAHO

RUSSELL SORENSEN, as executor of the                  No. 2:21-cv-00272-BLW
estate of DAVID E. SORENSEN, deceased,
HEATHER SORENSEN, as mother of M.M.S.,               ECHO RENTAL COMPANY’S
a minor; HEATHER SORENSEN, as mother of              NOTICE OF APPEARANCE
M.A.S., a minor; HEATHER SORENSEN,
DALLIN SORENSEN, DANE SORENSEN,
and MADISON SORENSEN;                                [Clerk’s Action Required]

                                  Plaintiffs,

        v.

ECHO RENTAL COMPANY, REBECCA
CAWLEY, as personal representative of the
estate of JAY MICHAEL CAWLEY, deceased,
BROOKS SEAPLANE SERVICE, INC., and
ANNE MARGARET LUNT, as personal
representative of the estate of NEIL LUNT,
deceased,

                                  Defendants.


TO:             Clerk of the Court

AND TO:         Regina M. McCrea, counsel for Plaintiffs

        YOU ARE HEREBY NOTIFIED that the Defendant Echo Rental Company, appears in

this action by the law firm of Northcraft Bigby PC, by the undersigned attorneys. All pleadings,

notices, and other papers in this action, exclusive of process, should be served at the address

stated below.


ECHO RENTAL COMPANY’S
NOTICE OF APPEARANCE - 1
w:\sorenson\pld\appearance.echo
           Case 2:21-cv-00272-BLW Document 3 Filed 07/08/21 Page 2 of 2




        DATED this 8th day of July, 2021.

                                            /s/ Mark S. Northcraft
                                            /s/ Aaron D. Bigby
                                            Mark S. Northcraft, ISB No. 9892
                                            Aaron D. Bigby, ISB No. 10172
                                            Northcraft Bigby PC
                                            819 Virginia Street, Suite C-2
                                            Seattle, WA 98101
                                            Telephone: (206) 623-0229
                                            Facsimile: (206) 623-0234
                                            Email: mark_northcraft@northcraft.com
                                                    aaron_bigby@northcraft.com
                                            Attorneys for Defendant Echo Rental Company




ECHO RENTAL COMPANY’S
NOTICE OF APPEARANCE - 2
w:\sorenson\pld\appearance.echo
